Title: From John Adams to Samuel B.H. Judah, 24 June 1822
From: Adams, John
To: Judah, Samuel B.H.



Sir
Montizillo 24 June 1822

I have heard read your horrible Odo friede; although there are marks of genius & talents, which in so young man; if hereafter carefully cultivated and applied to more proper subjects, may produce something agreeable and useful, yet I can neither  applaud or approve this kind of compositions in prose or verse They serve only to continue in the minds of men chimerical fantasies, which never existed any where but in human immaginations. They greatly diminish the sum of human happiness by keeping up a constant terror in the minds of a great part of man kind—for fear is a painful and distressing passion. I could wish that Shakespear had been asleep when he imagined or borrowed from Teutonic tales his ghost of Hamlet the his witches in Macbeth his queen Macb & his Oberon. I could wish that the German Oberon had never been written & especially that it never had been translated into English by Sower by Beautiful as it is. I thank you however for your civility in sending me the book & am your hearty well wisher
J. A